April 27, 2012 Trust for Professional Managers 615 East Michigan Street Milwaukee, Wisconsin53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated September 27, 2010 regarding the sale of an indefinite number of shares of the Heartland International Small Cap Fund, a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. Offices in Milwaukee, Madison, Waukesha, Green Bayand Appleton, Wisconsin and Washington, D.C. Godfrey & Kahn, s.c. is a member of Terralex®, a worldwide network of independent law firms.
